THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]






AMENDMENT NO. 1


Dated as of September 1, 2017


to


CREDIT AGREEMENT


THIS AMENDMENT NO. 1 (this “Amendment”) is made as of September 1, 2017 by and
among Dairyland USA Corporation, a New York corporation (“Dairyland”), Chefs’
Warehouse Parent, LLC, a Delaware limited liability company (“CW Parent” and,
together with Dairyland, the “Borrowers”), the financial institutions listed on
the signature pages hereof and JPMorgan Chase Bank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”), under that certain Credit
Agreement dated as of June 22, 2016, by and among the Borrowers, the other Loan
Parties party thereto, the Lenders and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.


WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement, as
more fully described herein; and


WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.


1. Amendments to the Credit Agreement. Upon the satisfaction of the conditions
precedent set forth in Section 2 below, the parties hereto agree that the Credit
Agreement shall be amended as follows:


(a) The definition of “Excluded Subsidiary” set forth in Section 1.01 of the
Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Excluded Subsidiary” means each of (i) Dairyland HP, so long as such entity is
a single purpose real estate holding entity and an obligor under the New Markets
Tax Credit Financing and (ii) any Insurance Subsidiaries (including any trust
established by any such Insurance Subsidiary as grantor pursuant to applicable
insurance regulations).


(b) Section 1.01 of the Credit Agreement is hereby amended to add the following
new definition in the appropriate alphabetical order:


“Insurance Subsidiary” has the meaning assigned to such term in Section 6.04(r).


(c) The definition of “Issuing Bank Sublimits” set forth in Section 1.01 of the
Credit
Agreement is hereby amended to replace the figure “$15,000,000” set forth
therein with the figure




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




“$25,000,000”.


(d) The definition of “Pledge Subsidiary” set forth in Section 1.01 of the
Credit Agreement is hereby amended to replace the phrase “the Excluded
Subsidiary” with “any Excluded Subsidiary”.


(e) Section 2.06(b) of the Credit Agreement is hereby amended to replace each
reference to the figure “$15,000,000” set forth therein with the figure
“$25,000,000”.


(f) Section 5.10 of the Credit Agreement is hereby amended to replace the first
sentence of subsection (a) thereof with the following:


Each Loan Party will, and will cause each Subsidiary to, maintain with
financially sound and reputable third-party carriers having a financial strength
rating of at least A- by A.M. Best Company (a) insurance in such amounts and
against such risks (including loss or damage by fire and loss in transit; theft,
burglary, pilferage, larceny, embezzlement, and other criminal activities;
business interruption; and general liability) and such other hazards, in each
case, after giving effect to any self-insurance programs, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents; provided that Holdings, the
Borrowers and their Subsidiaries may self-insure to the extent consistent with
prudent business practice.


(g) Section 5.14 of the Credit Agreement is hereby amended to replace the words
“and Dairyland HP at such time that Dairyland HP no longer constitutes an
Excluded Subsidiary” appearing in the first sentence of subsection (a) thereof
with “and any Excluded Subsidiary at such time that it no longer constitutes an
Excluded Subsidiary”.


(h) Section 6.01(g) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


(g) Indebtedness (i) owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, and (ii) consisting of the financing of insurance premiums, in each
case, incurred in the ordinary course of business;


(i) Section 6.02 of the Credit Agreement is hereby amended to add the following
new clause (s) thereto (and to make any related punctuation and grammatical
changes as a result thereof):


(s) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto.


(j) Section 6.04 of the Credit Agreement is hereby amended to add the following
new clauses (r) and (s) thereto immediately prior to existing clause (r) thereof
(and to make any related punctuation and grammatical changes as a result
thereof):


(r)(i) any investment in fixed income or other assets by any Subsidiary that is
a so-called “captive” insurance company (each, an “Insurance Subsidiary”) in
connection with its provision of insurance to Holdings, the Borrowers or any of


2

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




their Subsidiaries, which investment is made in the ordinary course of business
or consistent with industry practice of such Insurance Subsidiary or by reason
of applicable law, rule, regulation or order, or that is required or approved by
any regulatory authority having jurisdiction over such Insurance Subsidiary or
its business, as applicable (including, without limitation, any such investments
held by a trust established by such Insurance Subsidiary as grantor pursuant to
applicable insurance regulations), (ii) to the extent the same constitutes
investments, insurance arrangements provided by any Insurance Subsidiary
(including any trust established by any such Insurance Subsidiary as grantor
pursuant to applicable insurance regulations) to Holdings or any of its
Subsidiaries and (iii) investments by any Insurance Subsidiary in any trust
established by such Insurance Subsidiary as grantor pursuant to applicable
insurance regulations;


(s) investments in Insurance Subsidiaries; provided that, the aggregate amount
of all such investments made pursuant to this clause (s) shall not exceed
$11,750,000 (as valued at cost at the time each such investment is made); and


(k) Section 6.04(r) of the Credit Agreement is hereby amended by (i) renumbering
such clause as clause (t) to Section 6.04, and (ii) amending and restated such
clause in its entirety to read as follows:


(t) any other investments (other than Permitted Acquisitions); provided that,
both immediately before and immediately after giving pro forma effect to any
such investment pursuant to this clause (t), no Event of Default shall have
occurred and be continuing and (x) solely in the case of an investment in an
Insurance Subsidiary, Availability is greater than the greater of 10% of the
Aggregate Commitment and $10,000,000 or (y) in the case of any other investment,
the Payment Condition shall be satisfied with respect to such Investment.


(l) Clause (c) of Section 6.09 of the Credit Agreement is hereby amended and
restated to read as follows:


(c) (i) transactions involving Insurance Subsidiaries and/or trusts established
by Insurance Subsidiaries, including, without limitation, investments in
Insurance Subsidiaries and/or trusts established by Insurance Subsidiaries, that
are not prohibited by the terms of this Agreement and the other Loan Documents
and (ii) other transactions that are expressly permitted by the terms of this
Agreement and the other Loan Documents,


2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that:


(a) the Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrowers, the Required Lenders and the Administrative
Agent;


(b) the Administrative Agent shall have received counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Loan Guarantors;


(c) the Administrative Agent shall have received an executed copy of that
certain
Second Amendment to Credit Agreement, dated as of the date hereof, by and among
the Borrowers,


3

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




Holdings, the other Loan Parties party thereto, Jefferies Finance LLC, as
administrative agent and collateral agent, and the lenders party thereto; and


(d) the Administrative Agent shall have received payment and/or reimbursement of
the Administrative Agent’s and its affiliates’ expenses (including, to the
extent invoiced in an invoice dated on or prior to the date hereof, reasonable
documented out-of-pocket fees and expenses of counsel for the Administrative
Agent) in connection with this Amendment and the other Loan Documents.


3. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:


(a) Each of this Amendment and the Credit Agreement as amended hereby
constitutes a legal, valid and binding obligation of such Borrower, enforceable
in accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


(b) As of the date hereof, after giving effect to the terms of this Amendment,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties of the Loan Parties set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects
(provided that any representation or warranty that is qualified by materiality
or Material Adverse Effect is true and correct in all respects) except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (provided
that any representation or warranty that is qualified by materiality or Material
Adverse Effect shall be true and correct in all respects) as of such earlier
date.


4. Reference to and Effect on the Credit Agreement.


(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.


(b) Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.


(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

(d) This Amendment is a “Loan Document” under (and as defined in) the Credit
Agreement.


5. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, but giving effect to
federal laws applicable to national banks.


6. Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in


4

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef0929201710q.htm]




interpreting, this Amendment.


7. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.


[Signature Pages Follow]








5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.




CHEFS' WAREHOUSE PARENT, LLC
DAIRYLAND USA CORPORATION
 
 
 
By
 
/s/ Alexandros Aldous
 
Name:
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Swingline Lender, as the Issuing Bank and as
Administrative Agent
 
 
 
 
 
 
By
 
/s/ Joseph K. Kotusky
 
Name:
Joseph K. Kotusky
 
Title:
Authorized Officer



BANK OF AMERICA, N.A.,
as a Lender
 
 
 
 
 
 
By
 
/s/ Matthew Bourgeois
 
Name:
Matthew Bourgeois
 
Title:
Senior Vice President



BMO HARRIS FINANCING, INC.,
as a Lender
 
 
 
 
 
 
By
 
/s/ Craig Thistlewaite
 
Name:
Craig Thistlewaite
 
Title:
Managing Director













Signature Page to Amendment No. I to Credit Agreement



--------------------------------------------------------------------------------





EXHIBIT A


Consent and Reaffirmation


Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to Credit Agreement with respect to that certain Credit
Agreement dated as of June 22,
2016 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Dairyland USA
Corporation, a New York corporation (“Dairyland”), Chefs’ Warehouse Parent, LLC,
a Delaware limited liability company (“CW Parent” and, together with Dairyland,
the “Borrowers”), the other Loan Parties party thereto, the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”), which
Amendment No. 1 to Credit Agreement is dated as of September 1, 2017 and is by
and among the Borrowers, the financial institutions listed on the signature
pages thereof and the Administrative Agent (the “Amendment”). Capitalized terms
used in this Consent and Reaffirmation and not defined herein shall have the
meanings given to them in the Credit Agreement.


Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned consents to the Amendment and reaffirms
the terms and conditions of the Loan Guaranty and any other Loan Document
executed by it and acknowledges and agrees that the Loan Guaranty and each and
every such Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.




Dated September 1, 2017


[Signature Pages Follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.






CHEFS' WAREHOUSE PARENT, LLC
DAIRYLAND USA CORPORATION
 
 
 
By
 
/s/ Alexandros Aldous
 
Name:
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary



THE CHEFS' WAREHOUSE MID-ATLANTIC, LLC
BEL CANTO FOODS, LLC
THE CHEFS' WAREHOUSE WEST COAST, LLC THE CHEFS' WAREHOUSE OF FLORIDA, LLC THE
CHEFS' WAREHOUSE, INC.
MICHAEL'S FINER MEATS, LLC
MICHAEL'S FINER MEATS HOLDINGS, LLC THE CHEFS' WAREHOUSE MIDWEST, LLC THE CHEFS'
WAREHOUSE PASTRY DIVISION, INC.
QZ ACQUISITION (USA), INC.
QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.
QZINA SPECIALTY FOODS, INC., a Florida corporation
QZINA SPECIALTY FOODS, INC., a Washington
corporation
QZINA SPECIALTY FOODS (AMBASSADOR), INC. CW LV REAL ESTATE LLC
ALLEN BROTHERS 1893, LLC
THE GREAT STEAKHOUSE STEAKS, LLC DEL MONTE CAPITOL MEAT COMPANY HOLDINGS, LLC
DEL MONTE CAPITOL MEAT COMPANY, LLC CHEFS' WAREHOUSE TRANSPORTATION, LLC FELLS
POINT, LLC
FELLS POINT HOLDINGS, LLC
By
 
/s/ Alexandros Aldous
 
Name:
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary











Signature Page to Consent and Reaffirmation to Amendment No. I to Credit
Agreement

